Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1-10, 12, 14, and 16-20 are allowed.

Response to the Arguments
3.	35 U.S.C 101 abstract idea rejection for claim 1-20 are withdrawn in light of amendment to the claim filed on 4/6/22.
				EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley D. Lytle (Reg. # 40073) on 5/23/22.
The claims have been amended as follows: 
Referring to claim 2, 
2. (Currently Amended) The information processing device according to claim 1, the circuitry being further configured to transmit, to the autonomous moving body, a learning result based on the approximated motion characteristic parameter 

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Bourzier (Pub: 2012/0123615) teaches an information processing device comprising: circuitry configured to transmit a control command value to an autonomous moving body; receive a movement result of the autonomous moving body based on the control command value (Para. [0011]).
	Sato (JP 2008/102714A) teaches approximate a motion characteristic parameter of a simulator model for a movement simulation [of the autonomous moving body] on a basis of the movement result [of the autonomous moving body], wherein the motion characteristic parameter is approximated on a basis of similarity between a plurality of simulation results acquired on a basis of the different motion characteristic parameters in the movement simulation based on the control command value, and the movement result [of the autonomous moving body].
None of the prior art on record taken either alone or in obvious combination disclose “and reapproximate the motion characteristic parameter on a basis of the movement log and on a basis of elapsed time from date and time of execution of automatic approximation last time” in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Claims 2-10, 12, 14, and 16-19 are allowed due to their direct/indirect dependency on claim 1.
7. 	Independent claim 20 recites the same allowable limitation as claim 1. Therefore claim 20 is also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116